     Case 1:20-cv-01372-NONE-BAM Document 6 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARIA ENCAR ARNOLD,                               Case No. 1:20-cv-01372-NONE-BAM
12                       Plaintiff,                     ORDER DENYING PLAINTIFF'S REQUEST
                                                        TO FILE ELECTRONICALLY
13           v.
                                                         (Doc. 5)
14    NATIONAL AERONAUTICS AND
      SPACE ADMINISTRATION,
15
                         Defendant.
16

17

18          Marie Encar Arnold (“Plaintiff”), proceeding pro se, filed a complaint on September 28,
19   2020. (Doc. 1.) On October 26, 2020, Plaintiff filed a motion seeking the Court’s permission to
20   file documents electronically through the CM/ECF system. (Doc. 5.)
21          Pursuant to the Local Rules, a pro se party shall file and serve paper documents and may
22   not utilize electronic filing unless granted permission by the Court. L.R. 133(a)-(b). A pro se party
23   may request an exception to the paper filing requirement from the court by filing a stipulation of
24   the parties, or “if a stipulation cannot be had, [a] written motion[] setting out an explanation of
25   reasons for the exception.” L.R. 133(b)(3).
26          Upon review of the pleadings in this action and the motion submitted, the Court finds that
27   the request does not warrant an exception to the Local Rule. While Plaintiff is required to file a
28
                                                       1
     Case 1:20-cv-01372-NONE-BAM Document 6 Filed 11/10/20 Page 2 of 2


 1   written motion setting out an explanation of the reasons for an exception, Plaintiff instead submitted

 2   a form application that appears to have been obtained from the U.S. District Court for the Northern

 3   District of California, on which Plaintiff replaced the word “Northern” with “Eastern.” (Id.) As

 4   part of the application, Plaintiff attests that she has reviewed the requirements for e-filing, however

 5   Plaintiff does not provide any reasons for the need to use electronic filing. (Id.) Given this, the

 6   application does not comply with the requirement to submit a motion explaining the reasons for an

 7   exception.

 8          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for permission for

 9   electronic filing is DENIED.
     IT IS SO ORDERED.
10

11      Dated:     November 10, 2020                           /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
